Case: 12-15819    Date Filed: 12/13/2013   Page: 1 of 2




                                                         [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-15819
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:11-cr-00532-VMC-AEP-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                  versus


GALAL RAMADAN,


                                                         Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (December 13, 2013)
               Case: 12-15819     Date Filed: 12/13/2013     Page: 2 of 2


Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Ron Smith, appointed counsel for Galal Ramadan, in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ramadan’s convictions and

sentences are AFFIRMED. Ramadan’s request for a 60-day extension to file an

initial appellate brief is DENIED AS MOOT.

      Additionally, there is a clerical error in the judgment—Count 1 of the

judgment incorrectly notes that Ramadan was convicted of conspiracy to commit

mail fraud and conversion of public property, in violation of 18 U.S.C. § 371.

However, Ramadan was indicted and convicted of conspiracy to commit mail

fraud, in violation of 18 U.S.C. § 1349. Accordingly, the case is REMANDED to

the district court with instructions to correct the clerical error in Count 1 of the

judgment.




                                            2